DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, applicant recite that “C is selected from the group consisting of: . . . 
    PNG
    media_image1.png
    80
    77
    media_image1.png
    Greyscale
 and . . .;”.  However, the chemical structure of the moiety is confusing because two of those oxygen atoms are missing chemical bonds, and the third oxygen atom is missing a negative charge.  Instant rejection can be overcome by replacing       “
    PNG
    media_image1.png
    80
    77
    media_image1.png
    Greyscale
and” with the following:
---  
    PNG
    media_image2.png
    65
    78
    media_image2.png
    Greyscale
,  
    PNG
    media_image3.png
    81
    83
    media_image3.png
    Greyscale
, and --- and adding the necessary squiggly lines (i.e., 
    PNG
    media_image4.png
    36
    19
    media_image4.png
    Greyscale
).

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, applicant recite that X can be a hydrogen atom.  However, in applicant’s compounds shown in their preferred embodiment (including their working example), X is shown to be a hydroxyl group.  It is unclear to the Examiner whether applicant mistakenly called a hydroxyl group as a hydrogen atom.  Appropriate clarification and/or correction is required.  
For the purpose of examining the claim on the merit, the Examiner assumed that applicant meant to say “X is selected from the group consisting of hydroxyl, silyl, acyl, aminoacyl, . . .”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claims 5 and 6, instant Formula Ia and Formula Ib contain the moiety of 
    PNG
    media_image5.png
    105
    73
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    112
    78
    media_image6.png
    Greyscale
, respectively.  However, in claim 1, from which claims 5 and 6 depend, the possible choices for “X” group in instant Formula IV does not include a hydroxyl group.  Thus, instant claims 5 and 6 fail to further limit the subject matter of instant claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (“Bone Targeted Delivery of SDF-1 via Alendronate Functionalized .
In Figure 1, Chen teaches alendronate-functionalized liposome, which chemical structure is shown below:


    PNG
    media_image7.png
    135
    803
    media_image7.png
    Greyscale
.
Such structure meets the salt of instant Formula IV shown in claim 1 (with instant p being 16, instant q being 45, instant X being hydroxyl group, instant C being 
    PNG
    media_image8.png
    64
    67
    media_image8.png
    Greyscale
, instant B being ethyl group and instant A being aminocarbonyl group).  Thus, Chen meets instant claims 1-4.
Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (WO 2017/197726 A1 and its machine-assisted English translation).
In Figure 2, Zheng teaches the following compound:

    PNG
    media_image9.png
    114
    512
    media_image9.png
    Greyscale
.  Such compound meets the salt of instant Formula IV shown in claim 1 (with p= 16, q= 45, X= 
    PNG
    media_image10.png
    100
    105
    media_image10.png
    Greyscale
, instant B being ethyl group and instant A being aminocarbonyl group). 
Double Patenting
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 17 of U.S. Patent No. 10,953,023 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 17 of Pat.’023 teach the following compounds:

    PNG
    media_image11.png
    272
    566
    media_image11.png
    Greyscale
;

    PNG
    media_image12.png
    231
    595
    media_image12.png
    Greyscale
.  
claims 3 and 17 of Pat.’023 render obvious instant claims 1-6.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Marx et al (WO 2016/205820 A1) teaches (see Example 3 and claim 6) the following compound:

    PNG
    media_image13.png
    175
    330
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    156
    559
    media_image14.png
    Greyscale

All of these compounds have the moiety of –O-(C=O)-NH-CH2CH2CH2-.  However, instant compound of Formula IV is required to have the moiety of –O-CH2-C(=O)-NH-CH2CH2CH2-.  Thus, Marx et al does not teach or suggest instant compound of Formula IV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 31, 2021